 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MALIKIYAT SINGH,                                  No. 2:19-cv-2054 DB
12                       Plaintiff,
13           v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15

16                       Defendant.
17

18          Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis.

19   Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable to

20   prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

21   pauperis will be granted.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. Plaintiff’s application to proceed in forma pauperis is granted.

24          2. The Clerk of the Court is directed to issue process and to serve upon plaintiff the

25   undersigned’s Scheduling Order and Order re Consent or Request for Reassignment for social

26   security cases.

27   ////

28   ////
                                                        1
 1          3. Within fourteen (14) days from the date of this order, plaintiff shall submit to the

 2   United States Marshal a completed summons, a completed USM-285 form, sufficient copies of

 3   the summons and complaint for service of process in accordance with Federal Rule of Civil

 4   Procedure 4(i), a copy of this order, and sufficient copies of the Scheduling Order and Order re

 5   Consent or Request for Reassignment issued in this case. Information regarding the number of

 6   copies currently required by the United States Marshal may be obtained from the United States

 7   Marshals Service, 501 I Street, Suite 5600, Sacramento, CA 95814 (tel. 916-930-2030).

 8          4. Within five (5) days after submitting the necessary documents to the United States

 9   Marshal for service or process, plaintiff shall file in this court a declaration stating the date on

10   which the documents were submitted to the United States Marshal. Failure to file a timely

11   declaration may result in an order imposing appropriate sanctions.

12          5. The United States Marshal is directed to serve process and copies of the undersigned’s

13   Scheduling Order and Order re Consent or Request for Reassignment without prepayment of

14   costs not later than sixty (60) days from the date of this order. Service of process shall be

15   completed by delivering all necessary documents to the United States Attorney for the Eastern

16   District of California and by sending copies of the summons, complaint and court orders by

17   registered or certified mail to the Attorney General of the United States at Washington, D.C. See

18   Fed. R. Civ. P. 4(i)(1)(A) & (B). Copies of the summons, complaint and court orders shall also

19   be served by registered or certified mail on the Commissioner of Social Security, c/o Office of the

20   General Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545. See

21   Fed. R. Civ. P. 4(i)(2).

22   DATED: November 14, 2019                                /s/ DEBORAH BARNES
                                                             UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                         2
